           Case 2:21-mj-00231-BNW Document 15 Filed 04/30/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Marcus Mattingly

 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:21-MJ-00231-BNW-1

12                    Plaintiff,                              STIPULATION TO CONTINUE
                                                              PRELIMINARY HEARING
13             v.
                                                              (Second Request)
14   MARCUS MATTINGLY,

15                    Defendant.

16
17             IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Melanee Smith, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong, Assistant Federal Public Defender, counsel for Marcus Mattingly, that the
21   Preliminary Hearing currently scheduled on May 4, 2021 at 2:00 pm, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23             This Stipulation is entered into for the following reasons:
24             1.     Defense counsel needs additional time to review discovery.
25             2.     Parties have entered negotiations and need the additional time to resolve this
26   matter.
           Case 2:21-mj-00231-BNW Document 15 Filed 04/30/21 Page 2 of 3




 1          3.      Defendant is incarcerated and does not object to a continuance.
 2          4.      Additionally, denial of this request for continuance could result in a
 3   miscarriage of justice.
 4          5.      The additional time requested by this stipulation is excludable in computing
 5   the time within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,
 6   United States Code, Section 3161(b), considering the factors under Title 18, United States
 7   Code, Section 3161(h)(7)(A) and (B)(i) and (iv). The additional time requested by this
 8   stipulation also is excludable in computing the 90-day speedy trial clock imposed by the
 9   Speedy Trial Act, Title 18, United States Code, Section 3161(c), considering the factors under
10   Title 18, United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).
11          This is the second request for continuance filed herein.
12          DATED this 30th day of April, 2021.
13
14    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
15
16       /s/ Andrew Wong                                 /s/ Melanee Smith
      By_____________________________                 By_____________________________
17    ANDREW WONG                                     MELANEE SMITH
      Assistant Federal Public Defender               Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:21-mj-00231-BNW Document 15 Filed 04/30/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:21-MJ-00231-BNW-1
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     MARCUS MATTINGLY,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   Tuesday, May 4, 2021 at the hour of 3:00 p.m., be vacated and continued to

13   _________________
      June 8, 2021     at the hour of ___:___ __.m.
                                      3:30 p.m.

14          DATED this ____ day of
                        3rd day of May
                                   April, 2021.

15
16
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
